Per Curiam,
We think the plaintiff’s second point was correctly answered. It was affirmed. The court reserved the question, however, whether Casey subscribed to the stock for his wife, or for himself, with the instruction, that if the jury find that the subscription was for himself, although in his wife’s name, they should find for the plaintiff, regardless of the point.
The evidence referred to in the fourth specification of error was directly in point. It tended to prove that the defendant subscribed for the stock for himself; that he signed the name of M. J. Casey, his wife, in order to cover up the transaction ; that one reason for doing so was that he was a wholesale liquor dealer, and was not certain that he had a right to subscribe for stock in a brewing company.
It needs no argument to show that if this subscription was for himself, he could not avoid responsibility by placing it in the name of his wife. This question was fairly submitted to the jury.
Judgment affirmed.